Citation Nr: 0806592	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals, right ankle sprain, to include arthritic changes.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
heart condition (claimed as mild left ventricular 
hypertrophy).  

3.  Entitlement to service connection for residuals of a neck 
injury claimed as secondary to service-connected low back 
pain with sclerotic lesion of the left ileum with history of 
L4 herniated disc.

4.  Entitlement to service connection for trochanteric 
bursitis, left hip, claimed as secondary to service-connected 
mechanical low back pain with sclerotic lesion of the left 
ileum, with history of L4 herniated disc.  

5.  Entitlement to an increased evaluation for mechanical low 
back pain with sclerotic lesion of the left ileum, with 
history of L4 herniated disc, currently evaluated as 60 
percent disabling.

6.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	  Gregory D. Keenum, Attorney-
at-Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1988 to April 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and October 2005 rating 
determinations of the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned Law Judge at the Jackson RO in August 2007.  

The issues of entitlement to service connection for residuals 
of a neck injury, claimed as secondary to service-connected 
low back pain with sclerotic lesion of the left ileum with 
history of L4 herniated disc; entitlement to service 
connection for trochanteric bursitis, left hip, claimed as 
secondary to service-connected mechanical low back pain with 
sclerotic lesion of the left ileum, with history of L4 
herniated disc; entitlement to an increased evaluation for 
mechanical low back pain with sclerotic lesion of the left 
ileum, with history of L4 herniated disc, currently evaluated 
as 60 percent disabling; and entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities are remanded to the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  

At the time of his hearing, the veteran raised the issue of 
entitlement to service connection for erectile dysfunction.  
As this issue is not properly before the Board, it is 
referred to the RO for appropriate action.  


FINDING OF FACT

At his August 2007 Travel Board hearing, the veteran 
testified that he wished to withdraw his appeal as to the 
issues of whether new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
residuals, right ankle sprain, to include arthritic changes, 
and whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
heart condition (claimed as mild left ventricular 
hypertrophy).  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran, as 
it relates to the issues of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for residuals, right ankle sprain, to 
include arthritic changes, and whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a heart condition (claimed as mild 
left ventricular hypertrophy), have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The veteran, through testimony at his August 2007 hearing, 
withdrew his appeal as to the issues of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for residuals, right ankle 
sprain, to include arthritic changes, and whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a heart condition 
(claimed as mild left ventricular hypertrophy).  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice as it relates to these issues.


ORDER

The appeal, as to the issues of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for residuals, right ankle sprain, to 
include arthritic changes, and whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a heart condition (claimed as mild 
left ventricular hypertrophy), is dismissed.


REMAND

As it relates to the issue of an increased evaluation for 
mechanical low back pain with sclerotic lesion of the left 
ileum, with history of L4 herniated disc, the Board notes 
that the veteran testified at his August 2007 hearing that 
his low back symptomatology had increased in severity to the 
point that he was now in constant pain.  He also reported 
that he had received nine steroid injections in the past 
year. The veteran further testified that he was now losing 
the feeling in his legs.  He noted that the numbness in his 
legs had caused him to fall on occasion.  The veteran's 
testimony demonstrates a possible worsening of the 
symptomatology associated with his current low back disorder, 
to now include possible neurological impairment.  He also 
indicated that his low back disorder has become progressively 
worse.  VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability. VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The last examination afforded the veteran 
occurred in August 2005.  An additional VA examination to 
determine the extent of any current low back disorder is 
warranted.

As it relates to the issue of a total rating based upon 
individual unemployability due to service-connected 
disabilities, the Board notes that the veteran has reported 
not being able to work since 2004.  In the case of a claim 
for TDIU, the duty to assist requires that VA obtain an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities have on his ability 
to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2007).  To date, such an opinion has not been obtained.   

The Board also notes that at his August 2007 hearing, the 
veteran testified that he was receiving treatment for his 
neck, back, and hip disorders at the Springfield VA Satellite 
Clinic.  It does not appear that these records have been 
associated with the claims folder.  VA is deemed to have 
constructive knowledge of documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-
13 (1992).  If those documents predate a Board decision on 
appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  

With regard to the veteran's neck disorder, based upon his 
testimony it appears that the veteran is now receiving 
treatment for a neck disorder.  The veteran has also 
expressed his belief that his current neck disorder is 
related to his period of service and/or his service-connected 
low back disorder.  The veteran has not been afforded a VA 
examination as it relates to his neck.  VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007).  The 
evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Based upon the veteran's testimony, the Board is of the 
opinion that he should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment 
records of the veteran from the 
Springfield Satellite VA Clinic for 
treatment of any low back, hip, or neck 
disorder from 2006 to the present and 
associate them with the claims folder. 

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current neck disorder 
and the severity of his service-connected 
mechanical low back pain with sclerotic 
lesion of the left ileum, with history of 
L4 herniated disc.  The claims folder 
must be available to, and reviewed by, 
the physician.  

As it relates to a neck disorder, the 
examiner is requested to render the 
following opinions:  Does the veteran 
currently have any type of neck disorder?  
If so, is it at least as likely as not 
(50 percent probability or greater) that 
any current neck disorder, if found, is 
related to the veteran's period of 
service?  If not, is it at least as 
likely as not (50 percent probability or 
greater) that the veteran's service-
connected mechanical low back pain caused 
or aggravated any current neck disorder?  
Complete detailed rationale is requested 
for each opinion that is rendered.

As it relates to the current low back 
disorder, the examiner should report the 
ranges of motion in the thoracolumbar 
spine, and note whether there is 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  It 
is also requested that the examiner 
indicate whether there is ankylosis of 
the thoracolumbar spine.  The examiner 
should also note any associated 
neurologic impairment.  If neurological 
impairment is present, the examiner 
should indicate whether the neurological 
impairment is mild, moderate, moderately 
severe or severe in nature.  The examiner 
should note any periods of incapacitation 
due to the low back disorder.

The examiner is also requested to answer 
the following question:  Do the veteran's 
service-connected disabilities preclude 
employment consistent with his education 
and occupational experience?  The 
examiner should provide a rationale for 
the opinion.

3.  After completion of the above and any 
additional development of the evidence 
that the may be deemed necessary, review 
the record and readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the veteran should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


